Citation Nr: 1829244	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  15-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for loss of proprioception to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 31, 1965 to October 8, 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2014, the Board remanded the appeal for the RO to issue a Statement of the Case. This action has been completed.

In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran seeks service connection for loss of proprioception, where he will routinely bumps his feet and lower extremities into objects causing injury. 

Regarding the Veteran's claimed loss of proprioception, the medical evidence contains evidence that could potentially support the Veteran's claim, as well as evidence that would contradict the claim. The following medical evidence is contained in the record:

In a December 2012 treatment note, the treating pediatrist noted that the patient "has severe diabetic mellitus neuropathy and loss of proprioception with resultant loss of stability with gait." See Treatment Note, dated December 17, 2012.

In an August 19, 2013 treatment note, the treating physician noted that "patient can discern which toe, foot, etc. is moving during testing." See Treatment Note, dated August 19, 2013.

In a February 27, 2014 treatment note, the treating physician noted that "patient can discern which toe, foot, etc. is moving during testing." See Treatment Note, dated February 27, 2014.

In an October 2014 VA examination, the examiner provided the medical opinion that although the Veteran has subjective complaints of loss of proprioception, it was not clinically found on examination or objectively shown in treatment records. The VA examiner indicated that the Veteran's proprioception is normal. See VA Examination, dated October 15, 2014.

In a February 23, 2015 treatment note, the treating physician noted that "patient can discern which toe, foot, etc. is moving during testing." See Treatment Note, dated February 23, 2015.

In a March 2016 treatment note, the treating physician noted that "patient can discern which toe, foot, etc. is moving during testing." See Treatment Note, dated March 14, 2016.

In a March 2016 treatment note, the treating physician noted that "patient can discern which toe, foot, etc. is moving during testing." See Treatment Note, dated March 14, 2016.

In a March 2017 treatment note, the treating physician noted that "patient can discern which toe, foot, etc. is moving during testing." See Treatment Note, dated March 6, 2017.

The Veteran has also submitted private medical findings from his physician:

In a June 2017 private medical note, Dr. G. provides that "in my medical opinion, the loss of proprioception (the Veteran) currently has is at least likely to be contributed by his severe pes planus and causing instability to worsen." See Medical Note, dated June 20, 2017.

In a September 20, 2017 private medical opinion, Dr. G. provides that the Veteran's "peripheral neuropathy and severe calcaneal valgus deformity as noted developed into Charcot arthropathy type of foot. The neuropathy and loss of posterior tibialis tendon function occurring from pes planus is likely affecting proprioception causing instability." See Medical Note, dated September 20, 2017.

Based on the different diagnoses and medical opinions of record, the Board finds that a new examination to clarify the Veteran's claim of proprioception, and if diagnosed, its' etiology and relation to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.

2. Schedule the Veteran for foot and lower extremity nerve examinations with appropriate examiners to determine the etiology of any underlying conditions leading to proprioception.

The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner. The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail. The examiner is also asked to provide the following information:

a) Whether it is at least as likely as not (a 50 percent or greater probability or greater) that the Veteran's service-connected bilateral pes planus and degenerative arthritis of the first metatarso-phalangeal joints causes and/or aggravates beyond the normal progress of the disorder loss of proprioception?
b) Whether it is at least as likely as not (a 50 percent or greater probability or greater) that the Veteran manifests loss of posterior tibialis tendon function and, if so, whether such disorder has been caused or aggravated beyond the normal progress of the disorder by service-connected bilateral pes planus and degenerative arthritis of the first metatarso-phalangeal joints?
c) Whether it is at least as likely as not that the Veteran manifests Charcot arthropathy type of foot and, if so, whether such disorder has been caused or aggravated beyond the normal progress of the disorder by service-connected bilateral pes planus and degenerative arthritis of the first metatarso-phalangeal joints?
In providing this opinion, the examiner should consider the following:
* the diagnoses of diabetic neuropathy of the lower extremities;
* a June 2017 private medical note by Dr. G. which provides that "in my medical opinion, the loss of proprioception (the Veteran) currently has is at least likely to be contributed by his severe pes planus and causing instability to worsen"; and
* a September 20, 2017 private medical opinion by Dr. G. which provides that the Veteran's "peripheral neuropathy and severe calcaneal valgus deformity as noted developed into Charcot arthropathy type of foot. The neuropathy and loss of posterior tibialis tendon function occurring from pes planus is likely affecting proprioception causing instability."

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

3. After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim. 

If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

